UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7435


QUIRIN WEATHERSPOON,

                  Plaintiff – Appellant,

             v.

LORIN DANIEL HAY; PATRICIA WEST, Chief Judge of Virginia
Beach Circuit Court; WALTER S. FELTUN, Chief Judge of the
Virginia Court of Appeals; LARRY G. ELDER, Judge of the
Virginia Court of Appeals; ROBERT P. FRANK, Judge of the
Virginia Court of Appeals; SAM W. COLEMAN, III, Senior Judge
of the Virginia Court of Appeals; LEROY F. ROUNDTREE HASSEL,
SR., Chief Justice of the Supreme Court of Virginia; CYNTHIA
D. KINSER, Justice of the Supreme Court of Virginia; LEROY
FRANCIS MILLETTE, JR., Justice of the Supreme Court of
Virginia; DONALD W. LEMONS, Justice of the Supreme Court of
Virginia; S. BERNARD GOODWYN, Justice of the Supreme Court
of Virginia; BARBARA MILANO KEEAN, Justice of the Supreme
Court of Virginia; LAWRENCE L. KOONTZ, JR., Justice of the
Supreme Court of Virginia; VIRGINIA ATTORNEY GENERAL’S
OFFICE, John Cook and Ellett Ohree, receiving agents of this
department; VIRGINIA STATE CORPORATION COMMISSION, Attention
Commissioners, Harold Robertson, receiving agent of this
department,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:09-cv-00732-CMH-IDD)


Submitted:    November 13, 2009             Decided:   February 16, 2010


Before NIEMEYER, MOTZ, and KING, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Quirin Weatherspoon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Quirin Weatherspoon appeals the district court’s order

dismissing his complaint, pursuant to 28 U.S.C. § 1915A (2006),

as   frivolous.       We     have   reviewed     the    record    and     find     no

reversible error.           Accordingly, we deny all of Weatherspoon’s

pending    motions    and     affirm     for   the   reasons     stated    by    the

district court.       Weatherspoon v. Hay, No. 1:09-cv-00732-CMH-IDD

(E.D. Va. filed July 16, 2009 & entered July 17, 2009).                            We

dispense    with     oral     argument     because     the   facts   and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                          3